Motion to amend remittitur granted. Return of remittitur requested and when returned it will be amended by adding thereto, after the words "and the same hereby is affirmed with costs," the following: "this court having held that if there is any illegality in defendants' action it arises from encroachment upon rights regulated by the Shipping Act; and that while this court has jurisdiction of the Labor Unions, yet the courts of this State should not grant an injunction until the Shipping Board has by its order defined the plaintiffs' rights." (See 269 N.Y. 595.)